          Case 1:12-cr-00045-RJS Document 667 Filed 12/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

          -v-                                                  No. 12-cr-45-3 (RJS)
                                                                     ORDER
 DWAYNE BARRETT,

                               Defendant.



RICHARD J. SULLIVAN, Circuit Judge:

         The Court previously ordered the parties to reserve January 4, 2021 and January 11, 2021

at 10:00 a.m. as alternative dates for Defendant Barrett’s re-sentencing. (Doc. No. 660.)

Nevertheless, in light of the ongoing COVID-19 pandemic and Chief Judge McMahon’s most

recent order regarding the curtailment of proceedings at the Courthouse (Standing Order at 1, Nov.

30, 2020), the Court concludes, and the parties agree, that an adjournment of Defendant’s re-

sentencing is warranted. Accordingly, IT IS HEREBY ORDERED THAT Defendant Barrett’s re-

sentencing will take place on Thursday, January 28, 2021 at 10:00 a.m. in Courtroom 12D at the

Daniel Patrick Moynihan Courthouse, 500 Pearl Street, New York, NY 10007. IT IS FURTHER

ORDERED THAT defense counsel is directed to file any sentencing submission by Thursday,

January 14, 2021. The government is directed to file its sentencing submission by Thursday,

January 21, 2021.

SO ORDERED.

Dated:          December 8, 2020
                New York, New York
                                                     ___________________________
                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
